Case 1:20-cv-10256-NLH-JS Document 10 Filed 01/12/21 Page 1 of 2 PagelD: 61

13,668E/bh

Erin R. Thompson, Esq. ID#018371990
ethompson@birchmeierlaw.com
BIRCHMEIER & POWELL LLC
ATTORNEYS AT LAW

1891 State Highway 50, P.O. Box 582
Tuckahoe, New Jersey 08250-0582
(609) 628-3414

Attomeys for Defendants, Deptford Township, Deptford Township Police Department, Deptford
Township Internal Affairs Department, Police Chief Kevin Pancoast, Sergeant Michael Riggs,
Detective Matthew J. Massing and Officer Ryan Osmola

UNITED STATES DISTRICT COURT

 

Plaintiff(s), DISTRICT OF NEW JERSEY
ANNETTE CHINN, DOUGLAS CHINN and

CHELSEY CHINN

VS. CIVIL ACTION
Defendant(s),

DENYCE CHINN; DONEAN PARKER; CASE NO. 1:20-cv-10256-NLH-JS

DEPTFORD TOWNSHIP; DEPTFORD
TOWNSHIP POLICE DEPARTMENT;
DEPTFORD TOWNSHIP INTERNAL

AFFAIRS DEPARTMENT; POLICE CHIEF NOTICE OF MOTION TO
KEVIN PANCOAST; SERGEANT MICHAEL | DISMISS PLAINTIFF’S COMPLAINT
RIGGS; DETECTIVE MATTHEW J. FOR FAILURE TO ANSWER
MASSING; OFFICER RYAN OSMOLA; DISCOVERY PURSUANT TO LOCAL
GLOUCESTER COUNTY PROSECUTOR’S RULE 37.1

OFFICE; PROSECUTOR CHARLES FIORE;
ASSISTANT PROSECUTOR PAUL
COLANGELO; INDIVIDUAL OFFICERS 1-5;
INDIVIDUAL ASSISTANT PROSECUTORS
1-5

 

 

 

 

TO: Joseph P. Howard, Esq.

TAKE NOTICE that the undersigned will apply to the above-named Court located in
Camden, New Jersey on a date to be determined by the Court, or as soon thereafter as counsel may
be heard, for an Order dismissing plaintiff's Complaint for failure to provide Rule 26 Disclosures

upon the following grounds:

Reliance will be placed upon the attached Certification.

 

A proposed form.of Order.is.attached

 

 

 

 
Case 1:20-cv-10256-NLH-JS Document 10 Filed 01/12/21 Page 2 of 2 PagelD: 62

Pursuant to Rule 1:6-2(d), the undersigned:

Waives oral argument and consents to disposition on the papers.
Requests oral argument if Motion is contested.

Requests oral argument.

Oral argument is not requested at this time.

ooga

BIRCHMEJER & POWELL LLC

Lene
ees

 

pete,

} be fen
BY: PV F ef .

Erin R. Thompson, Esq.

Attorney for Defendants, Deptford Township, Deptford Township
Police Department, Deptford Township Internal Affairs Department,
Police Chief Kevin Pancoast, Sergeant Michael Riggs, Detective
Matthew J. Massing and Officer Ryan Osmola

 

Date: January 12, 2021

 

 

 

 
